Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose a  contact element adapted for connection with or within a terminal measuring device for inspecting terminal dimensions, wherein the contact element  having a combination of  a contact head corresponding to and connectable to a terminal to be inspected, the contact head having a contact portion at an end face of the contact head, wherein the contact portion comprises containing a technical ceramic for contacting the terminal to be inspected, wherein the contact portion is inserted into the contact head at the end face thereof in the form of a ring, and wherein the contact portion comprises a contact surface which is adapted to be brought completely in contact with an end face of the terminal by screw engagement such that a reference surface is formed for performing a measurement of the terminal dimensions as recited in claim 1. Claims 2-17 depend from allowed claim 1, they are also allowed accordingly. 
The prior art does not disclose a terminal measuring system having a combination of  a terminal measuring device and  at least one contact element for inspecting terminal 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Iwazaki et al (Pat# 7,555,190) disclose optical fiber ferrule retained.
Fink et al (Pat# 7,227,624) disclose method and apparatus for monitoring the condition of plasma equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867